Citation Nr: 0217681	
Decision Date: 12/06/02    Archive Date: 12/12/02

DOCKET NO.  01-05 236	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas




THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for a right knee 
disability.  




ATTORNEY FOR THE BOARD

S. D. Regan, Counsel






INTRODUCTION

The veteran had active service from February 1964 to 
February 1966.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 RO 
rating decision which determined that new and material 
evidence had not been submitted to reopen a claim for 
service connection for a right knee disability.  In June 
2001, the veteran withdrew a request for a Board hearing.  

The present Board decision addresses whether the claim for 
service connection for a right knee disability has been 
reopened by new and material evidence.  Having found the 
claim is reopened, the Board will undertake additional 
development on the merits of that claim, pursuant to 38 
C.F.R. § 19.9 (2002).  When that development is completed, 
the Board will prepare a separate decision addressing, on a 
de novo basis, the merits of the reopened claim for service 
connection for a right knee disability.  


FINDINGS OF FACT

The RO denied a claim for service connection for a right 
knee disability in March 1998, and the veteran did not 
appeal.  Evidence submitted since then includes some 
evidence which is not cumulative or redundant, and which is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

New and material evidence has been submitted to reopen a 
claim for service connection for a right knee disability.  
38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. § 3.156 
(2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from February 
1964 to February 1966.  His service medical records indicate 
that he was treated for a right knee injury during service.  
A June 1964 treatment entry noted that the veteran injured 
his right knee playing basketball.  The examiner noted that 
there was pain and effusion of the right knee.  Another June 
1964 entry referred to a sprain of the right knee.  A July 
1964 hospital narrative summary reported that the veteran 
sustained a forceful hyperextension injury to the right knee 
in June 1964 while playing basketball.  It was noted that 
progressive pain and swelling in the knee prompted the 
admission.  The report indicated that at discharge, the 
veteran had no pain or effusion of the knee and that he was 
walking without a limp.  It was reported that the veteran 
still had slight valgus instability of the knee, but no 
symptomatology, and that he was discharged to full duty.  
The diagnosis was strain, medial collateral ligament, right 
knee.  A July 1964 clinical record cover sheet referred to 
the same diagnosis.  On a medical history form at the time 
of the February 1966 separation examination, the veteran 
checked that he did not have a trick or locked knee or any 
swollen or painful joints.  The objective February 1966 
separation examination report included a notation that the 
veteran's lower extremities were normal.  

A July 1975 treatment report from the Wesson Memorial 
Hospital noted that the veteran was seen with a chief 
complaint of pain in the right knee.  He reported that he 
injured his knee while playing softball.  As to past 
history, he said he had no previous discomfort in his 
"right" knee, but that he did have an injury to his "left" 
knee while in the service and that a cast was applied.  The 
current diagnosis was rupture (complete) medial collateral 
ligament, anterior cruciate ligament, and medial meniscus.  
Another July 1975 report from such facility also noted that 
the veteran injured his right knee while playing softball.  
He reported that he slid into a base and put a twisting 
force on the internal aspect of his right foot and that he 
immediately felt pain in the right knee and was unable to 
walk.  It was noted that the veteran complained of a past 
history of a "left" knee problem of a ligamentous nature.  
The report indicated that the veteran was admitted with a 
diagnosis of a rupture of the medial collateral ligament of 
the right knee; rupture anterior cruciate ligament of the 
right knee; and probable torn meniscus of the right knee.  
The discharge report indicated that the veteran underwent an 
excision of the lateral and medial menisci; repair of a 
partially torn lateral collateral ligament and completely 
torn medial collateral ligament; repair of the patellar 
tendon, medial collateral expansions, and of a ruptured 
anterior cruciate ligament; and excision of loose 
osteochondral fracture fragments.  The final diagnoses were 
complete ruptured medial collateral ligament, anterior 
cruciate ligament and both menisci; partial rupture of the 
lateral collateral ligament; minute condylar fractures of 
the lateral tibial plateau and lateral femoral condyle; and 
rupture of the patellar ligament.  

A July 1994 treatment entry from B. Perry, M.D., noted that 
the veteran complained of having a mass in the right knee 
for approximately three to four months.  The veteran 
reported that the mass was freely moveable on his knee and 
that it occasionally caused him pain.  It was noted that the 
veteran had undergone extensive surgery on the right knee 
secondary to a "war injury."  The impression was mass of the 
right knee.  An August 1994 treatment entry noted that the 
veteran underwent an excision of a mass of the right knee, 
and he then had follow-up treatment.  

In December 1997, the veteran filed a claim for service 
connection for a right knee disability.  

In March 1998, the RO denied service connection for a right 
knee disability.  It was noted that the veteran's service 
medical records indicated that he had hyperextended his 
right knee while playing basketball in June 1964 and that it 
was treated and resolved.  It was also reported that the 
separation examination showed no evidence of residual 
impairment of the right knee and that the veteran had not 
submitted any evidence of treatment since discharge.  [The 
private treatment records dated from 1975 and 1994, and 
noted above, were not of record at the time of the March 
1998 RO decision.  They were submitted later by the 
veteran.]


In May 1999, the veteran, through his then-representative, 
submitted a notice of disagreement as to the March 1998 
denial of service connection for a right knee disability.  
As the notice of disagreement was not timely filed, the RO 
considered it as a request to reopen his claim for service 
connection for a right knee disability.  

At a June 1999 predetermination hearing at the RO, the 
veteran testified that he injured his right knee during 
service while he was stationed in Virginia and that it 
continued to bother him while he was in Vietnam.  He stated 
that he did not receive any treatment while he was overseas 
because he was in "denial".  The veteran reported that he 
was first treated for a right knee disability in 1966 after 
service.  He indicated that he received treatment from his 
employer.  The veteran noted that since that time, his knee 
would swell up on numerous occasions.  He stated that his 
right knee was injured in 1975 while playing sports.  He 
reported that all three of his ligaments were torn and that 
a repair was performed.  He noted that he told physicians at 
that time that he first injured his knee in the service.  
The veteran further indicated that in 1994 a large calcium 
deposit was taken out of his knee.  He stated that since 
that time, he had right knee problems.

A May 2001 record from A. Fletcher, M.D., noted that the 
veteran had a history of two separate knee operations, with 
one in 1974 and the other in 1994.  The diagnoses referred 
to other disorders.  

In a May 2001 statement, the veteran reported that at the 
time of separation, he was in denial as to any injuries he 
had because he did not want to be put on a medical hold.  He 
stated that he injured his right knee while playing 
basketball during service.  He reported that it was brought 
to his attention at Wesson Hospital that he had an old 
injury to his knee and that the tension and stress caused 
his knee to collapse.  The veteran also noted that he had a 
second surgery in 1994.  

Various medical records from 2001 and 2002 primarily refer 
to ailments other than the right knee.

II.  Analysis

Through correspondence, the rating decision, and the 
statement of the case, the veteran has been informed of the 
evidence necessary to reopen his previously denied claim for 
service connection for a right knee disability.  As to the 
limited issue of whether new and material evidence has been 
submitted to reopen the claim, there has been adequate 
compliance with the notice and duty to assist provisions of 
the law.  38 U.S.C.A. §§ 5103, 5103A: 38 C.F.R. § 3.159.  

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection will be presumed for certain 
chronic diseases, including arthritis, if manifest to a 
compensable degree within the year after service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309. 

Unappealed RO decisions are final, with the exception that a 
claim may be reopened if new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105.

As applicable to the present case, the term "new and 
material evidence" means evidence not previously submitted 
to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself, or in connection with evidence previously assembled 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. § 3.156(a) 
(2001).  [The Board notes that the definition of "new and 
material evidence" was recently changed, but the latest 
definition only applies to applications to reopen a finally 
decided claim received by the VA on or after August 29, 
2001; thus this recent change does not apply to the instant 
case.  See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.156(a)).]  

The veteran did not appeal the March 1998 RO decision which 
denied service connection for a right knee disability, and 
that decision became final.  The evidence considered at the 
time of the March 1998 RO decision included the veteran's 
service medical records from his 1964-1966 active duty, and 
these include references to a right knee injury and related 
treatment in 1964, although the 1966 service separation 
examination did not note a right knee disorder.

The evidence received since the March 1998 RO decision 
includes post-service VA and private treatment records.  
These include records of treatment for a right knee injury 
in 1975 and additional treatment for right knee problems in 
1994.  At a 1999 RO hearing, the veteran testified as to 
treatment for right knee problems immediately after service 
separation, and he described ongoing problems with the 
condition. 

The Board observes that the evidence received since the 
March 1998 RO decision includes some evidence which is new, 
since it is not cumulative or redundant, and some of such 
new evidence is also material, since it is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  The Board finds that new and material 
evidence has been submitted since the March 1998 RO 
decision, and thus the claim for service connection for a 
right knee disability is reopened.  

This does not mean service connection for a right knee 
disability is granted.  Rather, as noted in the 
introduction, additional development will be undertaken 
before the issue of service connection for a right knee 
disability is addressed on a de novo basis.  


ORDER

The claim for service connection for a right knee disability 
is reopened, and to this extent only, the benefit sought on 
appeal is granted.  


		
	L. W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

